Citation Nr: 0801284	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in January 2006.  

The Board denied the veteran's claim in May 2006.  In May 
2007, the veteran's attorney and the VA's General Counsel 
filed a joint motion with the United States Court of Appeals 
for Veterans Claims (CAVC) to vacate the Board's decision and 
remand the case.  CAVC granted the motion.  


FINDING OF FACT

The veteran does not have a back disability due to disease or 
injury in service.  


CONCLUSION OF LAW

The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has a back disability related to 
an injury incurred in service.  

Service medical records (SMRs) dated from June 1962 to June 
1965 were associated with the claims file.  The records 
indicate the veteran injured his shoulder on a parachute jump 
in August 1963.  The records reflect that the veteran was 
seen for complaints of sore throat, fever and back pain in 
December 1964.  He was diagnosed with pharyngitis.  He was 
prescribed pain medication and heat therapy.  A few days 
later the veteran was noted to have no symptoms other than 
back pain.  He had right paraspinous muscle spasm and 
tenderness in the lumbosacral area.  A few days later the 
veteran was noted to have continued back pain.  Examination 
revealed no spasms.  The veteran was noted to have vomited 
twice.  The veteran's separation examination dated in May 
1965 was negative for any reference to a back disability.  
Spine examination was normal.  The veteran reported that he 
was in good health on his report of medical history dated in 
May 1965.  He also signed a statement of medical condition 
dated in June 1965 and reported that there was no change in 
his medical condition since his May 1965 separation 
examination.  

The veteran's DD Form 214 reflects that the veteran was 
awarded the Parachutist Badge.  The veteran's service 
personnel records also reflect that the veteran participated 
in eighteen parachute jumps during the period from December 
1962 to March 1965.  

Associated with the claims file are private records and 
Social Security disability records dated from December 1985 
to January 2004 from several private providers, including 
Orthopedic Specialists of Tulsa, Inc., Rebound Oklahoma 
Physical Therapy and Rehabilitation, M. Duininck, M.D., of 
Family Medical Care of Tulsa, Inc.; St. Francis Hospital; D. 
Inbody, M.D.; G Hale, D.O., of Tulsa Pain Consultants; 
Central States Orthopaedic and Sports Medicine; D Hicks, 
M.D., of Central States Orthopedic Specialists, Inc.; D. 
Hawkins, M.D., of Tulsa Orthopaedic Associates; Texas Back 
Institute; A. Raptou, M.D., and B. Benner, M.D., of 
Neurological Surgery Inc.  The records reveal that the 
veteran was treated for his back throughout the time period 
referenced and that he underwent surgery on his back on 
several occasions.  None of the records includes information 
regarding the etiology of the veteran's back disability.

The Board notes that the records from Dr. Inbody indicate 
that the veteran underwent a spinal fusion at L5-S1 for 
congenital nonunion of the vertebrae in 1968.  The records 
from Texas Back Institute indicate that the veteran had a 
long history of back problems that dated to 1968 when he had 
his first surgery, a posterior fusion.  None of the records 
indicates that the veteran sought treatment for his back 
prior to 1968.  

The Board further notes that the treatment reports from Tulsa 
Orthopeadic Associates reveal that the veteran slipped and 
fell striking his coccyx region causing severe pain 
throughout his lumbosacral spine and bilateral legs in July 
1986.  The treatment records from Orthopedic Specialists of 
Tulsa, Inc., and Rebound Oklahoma Physical Therapy indicate 
that the veteran was rear-ended while sitting at a stop sign 
in June 1994.  His low back pain was noted to have increased 
following the accident.  

The Board notes that Dr. Duininck provided a letter dated in 
January 1995 in which he reported that the veteran underwent 
multiple surgical procedures on his back.  He said that 
veteran continued to have pain and discomfort and was unable 
to work.  

Also of record is a lay statement from a fellow serviceman 
who served with the veteran, dated in October 2003.  He said 
he served with the veteran from August 1962 to March 1964.  
He reported that there was an incident in service whereby 
several paratroopers were injured when they were forced to 
jump in winds up to twenty-two knots.  He said that the 
veteran reported back pain several days after the incident.   
He said the veteran was treated with pain pills and sent back 
to duty.  He opined that the veteran's back problems ensued 
following this incident.  

Dr. Duininck also provided a letter dated in January 2004 in 
which he reported that he had treated the veteran since 1994 
for chronic back pain.  He said that the veteran reported an 
initial injury in service in 1964 when he did a parachute 
jump while in the military.  He said the veteran underwent 
back surgery in 1968, 1985, 1991, 1993, and 1994.  Dr. 
Duininck reported that the veteran was chronically disabled 
due to back pain and that he was on chronic narcotic therapy 
with a morphine pump for pain.  He concluded that he believed 
it was very possible and even likely that the veteran's 
chronic back pain injury and subsequent injuries were 
directly related to the parachute jumping that the veteran 
did while in the military.  

The veteran was afforded a VA examination in May 2004.  The 
examiner noted that the veteran's claims file had been 
reviewed.  The veteran reported that he injured his back in 
service during a parachute jump in 1964.  The veteran was 
noted to have arrived in an electric scooter but he was able 
to walk into the examination room with a wide gait and some 
limp.  He reported pain in his lower back which was treated 
with a morphine pump.  X-rays of the lumbosacral spine taken 
in April 2004 revealed extensive orthopedic surgery 
demonstrated by narrowing of the multiple intervertebral disc 
spaces, mild spondylosis, and no acute findings.  The 
examiner diagnosed the veteran with status-post laminectomy 
with fusion of the lumbosacral spine with mild-to-moderate 
loss of function due to pain.  The examiner noted that the 
veteran did not have an injury in service but rather a few 
instances of back pain in December 1964.  The examiner opined 
that the veteran's current lower back condition was less 
likely related to the episodes of back pain in service. 

Associated with the claims file is a letter from R. Williams, 
M.D., dated in June 2004.  Dr. Williams reported that he had 
an active Orthopedic practice in California from 1956 to 
1975.  He reported that the veteran had been under care in 
his office in 1968.  Dr. Williams said that his partner, R. 
Freedle, Jr., performed a spinal fusion on the veteran.  He 
said that at the time of the surgery, it was his opinion that 
the veteran's parachute jumping contributed to his disability 
and need for surgery.  

The veteran was also afforded a VA examination in September 
2005.  The examiner reported that the claims file had been 
reviewed.  The veteran again reported that he injured his 
back in a parachute jump in service.  He reported that he had 
a spinal fusion in March 1968.  The veteran reported that he 
twisted his back while working as a film developer in March 
1968.  He later denied twisting his back at work and said his 
work entailed sitting and watching films.  The veteran 
reported having undergone five back surgeries.  He said he 
was put on long-term disability through his private employer 
in 1993.  He also said he was put on Social Security 
disability in 1995 for his back condition.  He reported pain 
in his back with radiation to his legs.  He reported that the 
pain was partially controlled with a morphine pump and that 
he took Vicodin for breakthrough pain.  He reported using a 
scooter apparatus to get around but he was able to walk.  The 
veteran was able to walk into the examining room after he 
parked his scooter at the door.  He was able to arise and sit 
in a chair with some pain.  Examination of the lumbar spine 
revealed multiple scars, tenderness, and paravertebral spasms 
in the lumbar area.  X-rays revealed degenerative disc 
disease of the lower spine.  The examiner diagnosed the 
veteran with status post multiple lumbar fusion with 
degenerative disc disease of the lumbar spine.  The examiner 
opined that it was less likely that the veteran's current 
spine condition or previous spine condition was caused by 
military activities, including parachute jumping.  The 
examiner said her rationale was that the veteran participated 
in ten parachute jumps, none of which was followed by any 
hospitalization.  The veteran's first surgery was performed 
in March 1968 and the veteran reported that he had not seen 
any doctors prior to his acute injury at work in March 1968.  
The examiner noted there was no ongoing back treatment from 
the veteran's discharge in June 1965 until the time of his 
surgery in 1968.  She said that the veteran denied any motor 
vehicle accidents or workers' compensation claims, but she 
noted that the veteran did not have any treatment for a back 
disability for three years after service, a limited number of 
parachute jumps in service, no hospitalization and only minor 
treatment for a back condition while in service.  She also 
said that the veteran's May 1965 separation examination was 
negative for any reference to back pain and that the spine 
examination was normal.  

The veteran testified at a video conference hearing in 
January 2006.  He reported that he performed eleven or twelve 
parachute jumps in service.  He testified that he was forced 
to make a parachute jump into twenty-two mile winds and that 
safe jumping was supposed to be no more than twelve knots.  
He said that he did not seek treatment for a few days and 
then after a day or so he went and was given medicine.  He 
said that he had pain in his back since that incident in 
service.  He testified that he sought treatment for his back 
in 1968 when he twisted it at work.  He reported that he 
self-medicated his back from the period from 1965 until 1968.  
He said that in 1968, Dr. Williams and Dr. Freedle said that 
his back problems could have resulted from the incident in 
service.  He reported that he had not injured his back since 
service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the veteran was treated for a back pain 
in service in December 1964.  The service medical records and 
service personnel records do not include any documentation of 
a back injury related to parachute jumps.  In fact, the only 
reference to an injury related to a parachute jump relates to 
a shoulder injury.  Nevertheless, there were several 
instances of back pain noted, and the veteran, along with an 
individual who knew him in service, reported that the veteran 
indeed hurt his back during a parachute jump.

The evidence of record reveals that the veteran underwent a 
spinal fusion in 1968, three years after service.  The 
veteran reported that he self-medicated his back following 
service.  There were no treatment records during the period 
from 1965 until the veteran underwent surgery in 1968.  While 
Dr. Duininck and Dr. Williams provided opinions in which they 
said that the veteran's parachute jumping contributed to his 
disability and need for surgery, these opinions appear to 
have been based on history provided by the veteran.  None of 
the treatment reports of record indicate that the veteran's 
back disability began in service.  Neither Dr. Duininck nor 
Dr. Williams reviewed the veteran's claims file.  Both VA 
examiners (May 2004 and September 2005) opined, after 
reviewing the claims file, that the veteran's back disability 
was not likely related to his military service.  The May 2004 
examiner noted that the veteran's spine examination at his 
discharge from service was normal.  The September 2005 
examiner specifically based her opinion on the fact that the 
veteran had no treatment records for the time period from 
1965 to 1968, a limited number of parachute jumps in service, 
no hospitalization for his back while in service, and only 
minor treatment for back pain while in service.  She also 
noted that the veteran's separation examination was negative 
for any reference to a back disability and that the spine 
examination obtained at that time was normal.  

The Board finds the veteran's and his fellow serviceman 
claims regarding the veteran's continued back symptoms in 
service are not credible.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  It 
appears that the veteran has claimed that he was seen for 
complaints of back pain in service following a parachute jump 
in service and has had back problems since that time.  The 
contemporaneous evidence does not support this claim.  See 
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (A 
claimant's assertions can be contradicted by his 
contemporaneous medical histories and complaints.)

As noted above the only evidence of treatment in service 
related to a parachute jump came in August 1963 and pertained 
to treatment for the veteran's shoulder.  While the veteran 
was seen for back pain several times in December 1964 none of 
these visits document that the veteran was injured in a 
parachute jump.  The veteran specifically reported that he 
was in good health on his report of medical history prepared 
in conjunction with his separation examination dated in May 
1965, the spine examination was normal at that time, and he 
signed a statement indicating that there was no change in his 
medical condition as of June 1965.  This contradicts the 
veteran's statement that he had continued problems after the 
jump in which in hurt his back.

Furthermore, the veteran initially reported an injury at work 
in 1968 at the time of his September 2005 VA examination.  He 
later denied twisting his back at work.  He then testified 
that he sought treatment for his back in 1968 after he 
twisted his back at work.  The veteran also denied any motor 
vehicle accidents or injuries at work at the time of the 
September 2005 VA examination.  The medical evidence as 
reported above indicates that the veteran fell and injured 
his back in July 1986 after he slipped and fell striking his 
coccyx region causing severe pain throughout his lumbosacral 
spine and that the veteran was rear-ended while sitting at a 
stop sign in June 1994.  Based on this inconsistent history 
and the evidence contained in the claims file, the Board 
finds the veteran's lay evidence regarding continuity of 
symptoms to lack probative value.

Regarding the other lay evidence of record, the Board notes 
that the fellow service man indicated that there was an 
incident in service whereby several paratroopers were injured 
when they were forced to jump in winds up to twenty-two 
knots.  He said that the veteran reported back pain several 
days after the incident.  He said the veteran was treated 
with pain pills and sent back to duty.  He opined that the 
veteran's back problems ensued following this incident.  He 
did not indicate that the veteran was injured in the jump he 
merely reported that "some paratroopers were injured" and a 
few days later the veteran reported back pain and received 
treatment for his back.  As noted above, the service medical 
records and service personnel records are silent for any 
reference to treatment for a back disability following a 
specific parachute jump.  While the veteran may have indeed 
felt some back pain after a parachute jump, and although the 
service records document pain, the salient point to be made 
is that the evidence does not support the veteran's claim of 
continuing problems.  As noted above, even by his own 
admission as separation, he did not have any continuing back 
problem.  Such evidence was significant in the VA examiners' 
opinions.  Consequently, while the veteran may have felt pain 
just as he and his fellow serviceman described, his statement 
regarding continuity of symptoms is not supported by the 
remaining record.  Because of the various inconsistencies in 
his statements made over the years, and because the record 
contradicts his statement of continuity, the Board finds his 
statement of continuity following any in-service injury to be 
incredible.

The veteran's statements and the statement provided by a 
fellow serviceman are not sufficient to establish that the 
veteran's current back disability resulted from an injury in 
service.  This is so because neither the veteran nor his 
fellow serviceman has the medical expertise to provide 
opinions as to etiological relationships.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence of record, taken as a whole, does not reflect 
that the veteran's current back disability is related to 
service.  The veteran was treated for complaints of back pain 
on three occasions in service.  There is no record of any 
injury to the veteran's back in service, but even if an 
injury following a parachute jump is conceded, there was no 
continuity of symptoms thereafter.  At separation, his spine 
was normal and he was without complaint.  He was not treated 
again until he underwent a spinal fusion in 1968, three years 
after he separated from service.  The veteran has at times 
reported that he twisted his back at work necessitating his 
back surgery in 1968.  The veteran's private physicians have 
attributed his back disability to an injury while parachute 
jumping in service.  Nevertheless, both VA examiners opined 
that the veteran's back disability was less than likely 
related to military service.  The absence of any problem 
requiring more than outpatient treatment when the veteran 
undertook any parachute jump or separated from service or for 
several years thereafter, was the basis of the VA examiners' 
opinions.  This is of greater evidentiary weight than the 
private practitioners' suggestions that the veteran's back 
disability might be attributed to military service, which 
opinions were provided without review of the medical record, 
particularly the service records.  As noted above, the lack 
of continuity of symptoms from the time the veteran 
experienced back pain in service until he underwent back 
surgery three years later is likewise significant.  
Consequently, the Board gives greater weight to the VA 
opinions and finds that the preponderance of the evidence is 
against the veteran's claim for service connection.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a back disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in March 2002.  The RO 
wrote to the veteran in April 2002, April 2003, January 2004, 
and July 2004 and informed him of the evidence he needed to 
substantiate his claim of service connection.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additionally, while the veteran was not told of the 
criteria used to award disability ratings or the criteria for 
assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), no such issue is 
now before the Board.  Therefore, a remand of the claim in 
order to address rating or effective date issues is not 
necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, and private treatment 
reports.  The veteran was afforded several VA examinations.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for a back disability should be granted.  


ORDER

Entitlement to service connection for a back disability is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


